Case 1:20-cv-03747-NRN Document 1-9 Filed 12/22/20 USDC Colorado Page 1 of 2




Statement of Amie D. Trapp                                                 Exhibit 8


STATE OF ALABAMA           )
                           ) ss.
COUNTY OF DALE             )



        1.   My name is Amie D Trapp, I was born in Springfield, MO on July 8th,

1981.

        2.   I was widowed in November, 2015, with 6 children.

     3.      I remarried in July, 2017, and am now the wife of an active duty soldier
and mother to 9 children. I am almost 7 months pregnant and we just moved to Fort
Rucker, Dale County, Alabama.

        4.   I lived, and am currently registered to vote in the state of Missouri.

      5.    I voted early in Missouri, and will become a registered voter of the state of
Alabama, as soon as practicable.

      6.      I voted in the November 3, 2020, federal election for President and Vice
President of the United States of America.

      7.    It is obvious our federal election has been tampered with and
compromised by Dominion Voting Systems Inc, along with the founder of Facebook,
Mark Zuckerberg, his wife Priscilla Chan, and many others acting as
governors/secretaries of state across the country.

      8.    Every day, we, as a country, find out more information about this corrupt
system, Dominion, and the government officials who allow it.

       9.    I am also seeing and hearing Dominion officials deny any wrongdoing, and
other government officials threatening lawyers and others who dare challenge their
unlawful behavior.

     10.    It has been shown beyond any doubt that the voting machines installed by
Dominion Voting Systems can be accessed over the internet.

     11.    That cannot be allowed by law, because that obviously allows votes to be
changed, and is NOT secure in any way from foreign interference.
Case 1:20-cv-03747-NRN Document 1-9 Filed 12/22/20 USDC Colorado Page 2 of 2




       12.    All of this has affected the vote for President, all across the country.

        13.  I speak on behalf of every legal registered voter who has been stomped
on and had their vote compromised by demanding action on behalf of our constitutional
rights.

       14.   We have not been given a free and fair election and demand this right be
given transparently immediately.

       15.     My husband is former combat arms, served 3 combat tours and after
multiple injuries and TBI’s is a Staff SGT for the US Army Human Recourses
department.

      16.   My husband, and many others (some of whom are not with us anymore)
have made the sacrifice to keep our elections free, fair and transparent.

       17.     Our family makes sacrifices in a way that the politicians compromising our
elections will never understand.

      18.   I have been damaged, and am now spending my time, money and
resources having to stand up for my rights and the rights of all voters in America.

       19.     We Therefore demand, on behalf of ourselves, our children and our
posterity, that this case be resolved by a jury trial and that the federal court facilitate this
process in the most fair and equitable way, including an award for the people and an
injunction against the Defendants.

       20.    We have given all we can.

       I, hereby, state and affirm that the statements made herein are true, correct and
complete to the best of my knowledge and belief, under penalty of perjury, under the
laws of the United States of America.



                                            _____________________________
                                            Amie D. Trapp         date
